Citation Nr: 0306078	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-08 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Lori Wells-Green, Counsel  


INTRODUCTION

The veteran had active service from June 1979 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

In March 2002, the Board was informed that the appellant may 
be deceased.  Since then the Board has informally attempted 
to confirm with the RO whether the appellant is indeed 
deceased.  Unfortunately, multiple contacts with the RO to 
secure a copy of the appellant's death certificate have been 
unavailing, and no definitive response has been received by 
the Board as to the appellant's status.

The Board cannot exercise jurisdiction over claims where the 
claimant is deceased.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Hence, it is vital that the RO attempt to definitively 
determine whether the appellant is alive or dead, and if he 
is deceased, secure a copy of the death certificate for 
inclusion in the claims folder.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  Please contact the Vital Records 
Division, 
Oklahoma State Dept. of Health, 1000 NE 
10th St. 
Oklahoma City, OK 73117-1299, and request 
a copy of the appellant's death 
certificate.  

2.  Contact the appellant's 
representative, and request that he state 
whether or not they have any information 
concerning the status of the veteran.

3.  If the appellant is deceased 
appropriate action should be taken.  If 
the appellant is alive, the case should 
be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


